DETAILED ACTION
1.	Claims 1-13, 19-35 are pending in the instant application. 
Applicants elected group (Ia), wherein B4 is N, B1, B2, B3, B5, B6 are C; R1 and R2 are Ph ring. 
Claims 1-13, 22-35, wherein B4 is N, B1, B2, B3, B5, B6 are C; R1 and R2 are Ph ring are examined. Claims 19-21, and the remaining subject matter of claims 1-13, 22-35 are withdrawn per 37 CFR 1.142(b). 
The requirement is still deemed proper and is therefore made FINAL.
2.	The rejection of claim 10 under 35 U.S.C. 112, second paragraph is withdrawn in view of applicant’s amendment and argument in paper dated on 12/14/2021.
3.  The rejection of claims 22-35 under 35 U.S.C. 112, first paragraph is maintained. Applicants argue that contrary to the office’s assertion, IL-4 inhibition to treat inflammation has been the subject of multiple clinical trials, including Phase 2 trials. It is Examiner position that applicant provide examples of test compounds to inhibit IL-4 on pages 98-121. However, there is no guidance for using a therapeutically effective amount of a compound of formula (I) to treat inflammatory response.
4.  The rejection of claims 1-5, 8-10 under 35 U.S.C. 102(a)(1) over Swati et al., Heterocyclic Communications (1994), 1(1), 89-94 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art compounds also fail to teach at least the B3 groups and B rings recited in claim 8, contrary to the 

    PNG
    media_image1.png
    248
    630
    media_image1.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image2.png
    85
    120
    media_image2.png
    Greyscale
; R2 is 
    PNG
    media_image3.png
    90
    107
    media_image3.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Sharma.
5.  The rejection of claims 1-12 under 35 U.S.C. 102(a)(1) over Swati et al., Indian Journal of Pharmaceutical Sciences (1995), 57(6), 229-232 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art compounds also fail to teach at least the B3 groups and B rings recited in claim 8, contrary to the rejections made in the action. It is Examiner position that Swati discloses the instant claims compound, which from the STN search is 

    PNG
    media_image1.png
    248
    630
    media_image1.png
    Greyscale
,

    PNG
    media_image4.png
    53
    602
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    171
    342
    media_image5.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image2.png
    85
    120
    media_image2.png
    Greyscale
; R2 is 
    PNG
    media_image3.png
    90
    107
    media_image3.png
    Greyscale
 or 
    PNG
    media_image6.png
    94
    112
    media_image6.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Swati.
6.  The rejection of claims 1-2, 5-10 under 35 U.S.C. 102(a)(1) over Serry et al., Journal od Combinatorial Chemistry (2010), 12(40, 559-565 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art compounds also fail to teach at least the B3 groups and B rings recited in claim 8, contrary to the rejections made in the action. It is Examiner position that Swati discloses the instant claims compound, which from the STN search is 

    PNG
    media_image7.png
    267
    531
    media_image7.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image8.png
    130
    140
    media_image8.png
    Greyscale
; R2 is 
    PNG
    media_image9.png
    101
    108
    media_image9.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Serry.
7.  The rejection of claims 1-2, 5, 8-10 under 35 U.S.C. 102(a)(1) over Zhang et al., Zhongguo Yaowu Huaxue Zazhi (2011), 21(5), 352-357 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino 

    PNG
    media_image10.png
    532
    638
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    764
    596
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    722
    658
    media_image12.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image13.png
    128
    155
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    115
    143
    media_image14.png
    Greyscale
,
    PNG
    media_image15.png
    122
    136
    media_image15.png
    Greyscale
; R2 is 
    PNG
    media_image16.png
    106
    90
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    88
    114
    media_image17.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Zhang.
8.  The rejection of claims 1-3, 5-10 under 35 U.S.C. 102(a)(1) and 102(a0(2) over Yang et la., CN 102838536 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art compounds also fail to teach at least the B3 groups and B rings recited in claim 8, contrary to the rejections made in the action. It is Examiner position that Swati discloses the instant claims compound, which from the STN search is 

    PNG
    media_image18.png
    755
    613
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    735
    540
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    468
    638
    media_image20.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image21.png
    126
    148
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    102
    150
    media_image22.png
    Greyscale
, ; R2 is 
    PNG
    media_image3.png
    90
    107
    media_image3.png
    Greyscale
, 
    PNG
    media_image23.png
    104
    97
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    93
    129
    media_image24.png
    Greyscale
; B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Yang.
9.  The rejection of claims 1-3, 5-10 under 35 U.S.C. 102(a)(1) over Ponraj et al., Current Pharmaceutical Design (2013), 19(26), 4776-4786 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art compounds also fail to teach at least the B3 groups and B rings recited in claim 8, contrary to the rejections made in the action. It is Examiner position that Swati discloses the instant claims compound, which from the STN search is 

    PNG
    media_image25.png
    257
    644
    media_image25.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image26.png
    88
    122
    media_image26.png
    Greyscale
; R2 is 
    PNG
    media_image27.png
    89
    99
    media_image27.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Ponraj.
10.  The rejection of claims 1-2, 5-10 under 35 U.S.C. 102(a)(1) over Ghorbani-Vaghei et al., Comptes Rendus Chimie (2013), 16(12), 1111-1117 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art 

    PNG
    media_image28.png
    52
    578
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    235
    334
    media_image29.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image30.png
    123
    115
    media_image30.png
    Greyscale
; R2 is 
    PNG
    media_image31.png
    92
    115
    media_image31.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Ghorbani-Vaghei.
11.  The rejection of claims 1-3, 5, 8-10 under 35 U.S.C. 102(a)(1) over Yang et al., Journal of Heterocyclic Chemistry (2013), 50(6), 1346-1350 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art compounds also fail to teach at least the B3 groups and B rings recited in claim 

    PNG
    media_image32.png
    545
    649
    media_image32.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image26.png
    88
    122
    media_image26.png
    Greyscale
; R2 is 
    PNG
    media_image33.png
    94
    101
    media_image33.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Yang.
12.  The rejection of claims 1-3, 5-10 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Zhang et al., CN 103977002 is maintained. Applicants argue that the 

    PNG
    media_image34.png
    537
    662
    media_image34.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image26.png
    88
    122
    media_image26.png
    Greyscale
, 
    PNG
    media_image35.png
    104
    122
    media_image35.png
    Greyscale
;R2 is 
    PNG
    media_image36.png
    95
    106
    media_image36.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Zhang.
13.  The rejection of claims 1-2, 5-10 under 35 U.S.C. 102(a)(1) over Liao et al., Chemical Research in Chinese Universities (2014), 30(5), 759-763 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art compounds also fail to teach at least the B3 groups and B rings recited in claim 8, contrary to the rejections made in the action. It is Examiner position that Swati discloses the instant claims compound, which from the STN search is 

    PNG
    media_image37.png
    563
    602
    media_image37.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image38.png
    129
    146
    media_image38.png
    Greyscale
; R2 is 
    PNG
    media_image39.png
    99
    125
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    84
    125
    media_image40.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Liao.
14.  The rejection of claims 1-2, 5-10 under 35 U.S.C. 102(a)(1) over Liu et al., Bioorganic & Medicinal Chemistry (2017), 25(15), 4088-4099 is maintained. 

    PNG
    media_image41.png
    748
    642
    media_image41.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image42.png
    121
    120
    media_image42.png
    Greyscale
; R2 is 
    PNG
    media_image43.png
    103
    104
    media_image43.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Liu.
15.  The rejection of claims 1-2, 5-10 under 35 U.S.C. 102(a)(1) over Badr et al., Chemical & Pharmaceutical Bulletin (2017), 65(5), 442-454 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art compounds also fail to teach at least the B3 groups and B rings recited in claim 8, contrary to the rejections made in the action. It is Examiner position that Swati discloses the instant claims compound, which from the STN search is 

    PNG
    media_image44.png
    277
    569
    media_image44.png
    Greyscale
, which anticipates the instant compounds, wherein B4 is N; R1 is 
    PNG
    media_image45.png
    137
    119
    media_image45.png
    Greyscale
; R2 is 
    PNG
    media_image46.png
    105
    87
    media_image46.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Badr.
16.  The rejection of claims 1-2, 5-10 under 35 U.S.C. 102(a)(1) over Liu et al., European Journal of Medicinal Chemistry (2018), 146, 185-193 is maintained. Applicants argue that the allegedly anticipating compounds comprise an amino group at R1. Further, applicant submits that the B3 groups in the cited art compounds also fail to teach at least the B3 groups and B rings recited in claim 8, contrary to the rejections made in the action. It is Examiner position that Swati discloses the instant claims compound, which from the STN search is 

    PNG
    media_image47.png
    597
    645
    media_image47.png
    Greyscale

    PNG
    media_image48.png
    239
    305
    media_image48.png
    Greyscale
, which anticipates the instant B4 is N; R1 is 
    PNG
    media_image49.png
    128
    121
    media_image49.png
    Greyscale
; R2 is 
    PNG
    media_image50.png
    91
    104
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    111
    121
    media_image51.png
    Greyscale
, B2 is CN, B3 is NH2. Therefore, the instant claims are anticipated by Liu.
17.				Claim Objections
Claim 13 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Sjaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/   
12/28/2021